DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be in one-paragraph form.  Also, the article “an” before “waiting” in line 8 should be replaced with –a--.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 60, Line 13:  The verb “perform” should be plural to agree with the singular “detecting section 135”.
Paragraph 111, Line 2:  The verb “searches” should be singular.
Paragraph 122, Line 1:  The Step S12 follows Step S3, not Step S7.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeshi [JP 2006-267005] (supplied by applicant).
For claim 1, the information processing apparatus taught by Takeshi includes the following claimed subject matter, as noted, 1) the claimed map generating section is met by the storage device (No. 37) that stores road data and map data (Paragraph 19), wherein the direct memory access (No. 355) transfers map data in conjunction with the current position calculation unit (No. 361) that displays the current map data in conformity with movement of the vehicle (Fig. 4: compares the current position to a predetermined storage area in memory Paragraph 34), and 2) the claimed waiting space detecting section is met by the passing position acquisition processing unit (No. 362) that detects a waiting space as a space (Fig. 1, Sections A-C) as a space enabling the vehicle to wait on a basis of the map data, and generating waiting space information (section AB calculation unit 365 and section C calculation unit 366) associated with the detected waiting space and used in setting an escaping route (No. 102) on which the vehicle is escaped in order to pass an oncoming vehicle (Fig. 1, No. 2).
For claim 2, the road width of the candidate road is read from the storage device and compared to the width of the vehicle on which the device is mounted (Paragraphs 35 and 36).  If the difference is less than a threshold, the waiting space is acquired.  If not, the calculation unit terminates the program (Paragraph 37).
For claims 3 and 11, the current position calculation unit (No. 361) terminates the program and initializes the variables back to zero (Paragraph 37) when the width 
For claim 4, the section AB calculation unit (No. 365) and the section C calculation unit (No. 366) sets the escaping route (No. 102) based on the information produced to determine the width of sections A-C.
For claim 12, the current position calculation unit (No. 361) continually stores the traveling direction and distance at each predetermined time in memory (Paragraph 28) and then adds a traveled distance value of the vehicle to the previous distance value (Paragraph 29).
For claim 14, the information processing method taught by Takeshi includes the following claimed steps, as noted, 1) the claimed map generating step is achieved using the storage device (No. 37) that stores road data and map data (Paragraph 19), wherein the direct memory access (No. 355) transfers map data in conjunction with the current position calculation unit (No. 361) that displays the current map data in conformity with movement of the vehicle (Fig. 4: compares the current position to a predetermined storage area in memory Paragraph 34), and 2) the claimed waiting space detecting step is achieved using the passing position acquisition processing unit (No. 362) that detects a waiting space as a space (Fig. 1, Sections A-C) as a space enabling the vehicle to wait on a basis of the map data, and generating waiting space information (section AB calculation unit 365 and section C calculation unit 366) associated with the detected waiting space and used in setting an escaping route (No. 102) on which the vehicle is escaped in order to pass an oncoming vehicle (Fig. 1, No. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Yasushi [JP 2016-143137] (supplied by applicant).
For claim 5, the Takeshi reference does mention map data; however, the escaping route of Takeshi is not explicitly set on the basis of this map data.
Using map data in narrow road determination is not new in the prior art.  The Yasushi reference acquires narrow road information related to a narrow road segment that is difficult to pass in face-to-face traffic between two oncoming vehicles.  As seen in the specification (Paragraph 20), the narrow road information acquisition unit (No. 20) uses a camera (No. 3) and navigation unit (No. 6) to map information from said navigation unit.  Pertinent information, such as the distance to a point which can be passed, the road dimensions, and the number of vehicles, are obtained.  Furthermore, the method (Step S1) in the control process checks whether or not there is a narrow road segment on the basis of the recognition result of the external environment mainly including map information (Paragraph 32).
The obvious advantage of the Yasushi reference is that is uses a ready source of information available to nearly every vehicle in order to assist in determining a narrow road segment.  While direct observation and calculation of the road is useful, as seen in the Takeshi reference, the map information can enhance accuracy and effectively improve hiding place location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use map information in the setting of the hiding place in Takeshi for the purpose of using a common information source to improve calculation of the hiding place.
For claim 7, the driving support device (No. 2) of Yasushi including automatic driving based on a result of recognition of an external environment of the vehicle (Paragraph 10).  Furthermore, the Yasushi reference includes adaptive driving control including overtaking and lane keeping and automatic avoidance control (Paragraph 18).
For claim 9, the claimed communication section is read on the Yasushi reference (Paragraph 22) that an inter-vehicle communication is requested when a priority is higher and permission is given to execute travel control of either vehicle.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Yasushi as applied to claims 4 and 7 above, and further in view of Hideki [JP 2004-245610] (supplied by applicant).
For claim 6, neither the Takeshi nor the Yasushi reference mention storing waiting space information associated with a plurality of waiting spaces to select the waiting space enabling the vehicle to pass the oncoming vehicle.
The Hideki reference pertains to similar subject matter as the primary references; that is, analyzing passing of a vehicle in a narrow road when it is difficult to do so.  One important aspect seen in the Hideki reference is a plurality of passing points (Nos. 2-1, 2-2) displayed to the driver (Fig. 5), wherein an opposing vehicle (No. 4) is on the same road.  In this case, a distance from the own vehicle (No. 3) to the first passing point (No. 2-1) is compared to the distance from the oncoming vehicle (No. 4) to the next passing point (No. 2-2).  This is used to determine an optimum passing point through which the vehicles should pass (Paragraph 71).  A hard passing section generating section (No. 39) uses this passing analysis to generate display as well as audio information of the optimum passing point (Paragraphs 72 and 73).
The Hideki reference improves upon the primary references in that it also can notify the driver of an optimum passing point if more than one narrow piece of road in going to be encountered by the vehicle.  This notification would greatly decrease road accidents as well as give advance notice to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a plurality of waiting spaces in the system of Takeshi for the purpose of determining an optimum passing point, especially if any vehicles are present in the opposite direction.
For claim 8, the Hideki reference also includes a sound generation unit (No. 33) to notify of an optimum passing point by voice (Paragraph 73).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Shuman et al [U.S. 6,161,071].
For claim 10, the Takeshi reference does not mention performing an escape in accordance with an inputted instruction.
Driver input has been used in vehicle navigation systems at least as long as cruise control allowed driver input to control the speed of the vehicle.  The Shuman reference teaches a navigation apparatus that avoids collisions in an intersection (Col. 13, Ln. 44).  The reference also allows driver input using a driver interface (No. 250) to indicate desired vehicle operation (Col. 7, Lns. 3-4).
Heretofore, according to the Shuman reference, prior art devices constrained implementation because there existed a possibility that operation of some equipment may conflict with operation of other equipment.  The interconnected processors of the Shuman reference allow a vehicle data model to determine desired vehicle operation in the context of a vehicle’s past, present, and future environment.  The vehicle control programming receives outputs from the programming applications as well as outputs from the driver interface to determine a resolved operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate driver instruction in the system of Takeshi for the purpose of resolving possible conflict with other vehicle equipment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Takagi [U.S. 8,744,744].
For claim 12, there is no mention of an occupancy grid map in the Takeshi reference.
The traveling environment recognition device taught by Takagi is capable of accurately recognizing a traveling environment of a vehicle.  It uses an occupancy grid map that stores an occupancy probability of each obstacle to traveling of the own vehicle for each cell of the grid map.  The Takagi reference even describes how the grid map is used to avoid a collision with another object (Col. 12, Lns. 48-66).  According to the Takagi reference, prior art devices had a large deviation between map data and observed position using a camera.  The occupancy grid map would provide a more accurate traveling environment of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an occupancy grid map in the system of Takeshi for the purpose of providing an accurate representation of a vehicle’s surroundings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/30/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687